Citation Nr: 0112831	
Decision Date: 05/07/01    Archive Date: 05/15/01

DOCKET NO.  98-21 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
service-connected bilateral hearing loss.

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected suppurative otitis media.

3.  Entitlement to an increased (compensable) evaluation for 
service-connected postoperative residuals of tonsillectomy 
and adenoidectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active air service from August 1946 to August 
1949.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1998 rating decision of the Department of 
Veterans Affairs (VA) Oakland Regional Office (RO) which 
denied the veteran's request for increased evaluations for 
bilateral hearing loss, suppurative otitis media, and 
postoperative residuals of tonsillectomy and adenoidectomy, 
claimed as an upper respiratory disability.  

Evidence adduced at the recent, February 15, 2001 Travel 
Board hearing suggests that the veteran may be suffering from 
depression secondary to hearing loss.  This issue is referred 
to the RO for appropriate development and initial 
adjudication.  


REMAND

The veteran was granted service connection for bilateral 
hearing loss, suppurative otitis media, and postoperative 
residuals of tonsillectomy and adenoidectomy in October 1964.  
He is seeking increased ratings for these disabilities, 
currently rated as listed on the title page above.  

An August 1996 private medical examination report indicated 
that the veteran had been experiencing decreased auditory 
acuity and required a hearing aid.  

An April 1997 VA progress note reflected complaints of 
otorrhea.  

An April 1998 VA progress note indicated that he has had 
marked improvement bilaterally with respect to pure tone 
thresholds.  

In April 1998, he was afforded VA medical and audiological 
examination.  The examiner indicated that the veteran wore a 
hearing aid in the left ear, but not on the right, as the 
right ear continued to drain purulent material.  The 
examiner's clinical impression included bilateral 
cholesteatomas, as well as conductive and possibly 
neurosensory hearing loss.  

At his February 2001 Travel oarbd hearing before the 
undersigned, the veteran stated that he went to the Ft. Miley 
VA Medical Center (MC) in San Francisco periodically to have 
his ears cleaned out, and he claimed that he received nasal 
radium treatment for his ear problems in the past.  He 
furnished a copy of a June 1951 clinical record in which it 
was noted that he "had radium treat[ment] to no avail" and 
a copy of a page from a publication to the effect that nasal 
radiation treatment posed health questions that require 
medical follow-up.  

Pursuant to the newly-enacted Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A), VA must make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim.  This 
includes informing the veteran of all the evidence needed to 
support his claim.  Additionally, VA must assist claimants in 
obtaining government and private records, and obtain a 
medical opinion when such an opinion is necessary to make a 
decision on a claim.  

The last VA medical examination is deemed to be too remote 
for the Board to issue an equitable decision in this case, 
particularly as the veteran's pure tone thresholds appear to 
have changed since 1989.  Also, that examination did not 
address the severity of his suppurative otitis media and the 
post-operative residuals of his tonsillectomy and 
adenoidectomy.  Thus, further examination is needed for a 
proper and accurate evaluation.


To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
remanded for the following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by VCAA.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of VCAA are satisfied.  
For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to any pertinent 
guidance provided by VA, including, among 
other things, final regulations, General 
Counsel precedent opinions, and 
subsequent court decisions.  

2.  The RO should obtain from the Ft. 
Miley VAMC copies of any pertinent 
clinical records of treatment of the 
veteran since 1998 (not already of 
record).  

3.  The RO should also schedule the 
veteran for a VA medical examination.  
The examiner should be asked to provide 
an opinion as to the severity of the 
veteran's suppurative otitis media and 
describe the symptomatology of that 
disability.  Next, the examiner should 
assess the severity of the current 
residuals of the tonsillectomy and 
adenoidectomy.  The examiner should be 
asked to comment on the affects of any 
nasal radium treatment on the veteran's 
service-connected disabilities.  Also, a 
current audiologic examination should be 
conducted.  The claims file must be made 
available to the examiner for review in 
conjunction with the examination.

4.  The RO should next review the claims 
file to ensure that all of the above-
requested development has been completed.  
In particular, the RO should ensure that 
the requested examination and opinion are 
in compliance with the directives of this 
remand; if they are not, the RO should 
take remedial action.  See Stegall v. 
West, 
11 Vet. App. 268 (1998).

After undertaking any additional development deemed 
appropriate in addition to that requested above, the RO 
should re-adjudicate the issues of entitlement to increased 
ratings for bilateral hearing loss, suppurative otitis media, 
and post operative residuals of tonsillectomy and 
adenoidectomy.  If the benefits sought on appeal remain 
denied the veteran and his representative should be furnished 
a supplemental statement of the case and be given the 
opportunity to respond.  The veteran has the right to submit 
additional evidence and argument on the matters remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board or the 
U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled expeditiously.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2000) 
(Historical and Statutory Notes).  



		
	J.F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


